— In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Westchester County (Gurahian, J.), entered April 18,1984, which granted the defendants’ motion to dismiss the action for failure to serve a notice of claim pursuant to section 50-e of the General Municipal Law.
Order reversed, with costs, and motion denied.
Since the bus involved in the accident was owned by the defendant Club Transportation Corp., a private corporation, service of a notice of claim was not required, despite the fact that it was being operated pursuant to contract with a municipality (see Montalto v Westchester St. Transp. Co., 102 AD2d 816). Lazer, J. P., Thompson, Weinstein and Fiber, JJ., concur.